Appeal by claimant from a decision by the Workmen’s Compensation Board which held that claimant’s vaginal condition was not causally related to an accident. Claimant sustained an industrial accident during the course of her employment. She fell down a flight of stairs and sustained injuries in the nature of multiple bruises, contusions of the right thigh, buttocks and back. These injuries caused her to be disabled for a period of several weeks, and for this disability she was awarded compensation. Later she developed a gynecological condition which caused profuse bleeding. She sought compensation for this condition on the theory that it was related to the accident. It was found upon examination that she had a fibroid uterus, which eoncededly was not caused by the fall. It was also indicated that the hemorrhaging from which she was suffering could have been due to the fibroid. One physician however testified that he believed her fall had something to do with the com*1094meneement of the hemorrhaging. The board found that this evidence of causal relation was too speculative and denied the award. Only an issue of fact was involved and the board was not required to accept the rather casual opinion of the physician in question. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Halpern, Imrie and Zeller, JJ.